Per Curiam.
Defendants in this personal injury action appeal from the denial of their motion for a new trial, questioning only the damages in the amount of $36,379 awarded to plaintiff Harlan E. Ober. Defendants contend that the jury’s verdict was based upon inadmissible evidence as to plaintiff’s loss of future earning capacity and was therefore the product of bias and prejudice. Upon a careful consideration of the record, we are persuaded that the challenged evidence was not inadmissible and that in light of both his special and general damages, including a permanent partial disability of the spine, the award to plaintiff, although generous, was not as a matter of law excessive.
Affirmed.